ALLOWABILITY NOTICE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 04/13/2022 is acknowledged.  Claim 1 has been amended.  Claims 1-10 are pending in the application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Maki Hatsumi on 04/22/2022.

The claims have been amended as follows:

1. 	(Currently Amended) A scroll compressor comprising: 
a closed casing; 
a rotary shaft rotatable around an axis in the casing; 
a bearing portion which rotatably supports the rotary shaft; 
a scroll compression part which includes a compression chamber which is connected to the rotary shaft through a converter for converting a rotation movement of the rotary shaft to a revolution movement and compresses a fluid by operating by a rotating force of the rotary shaft, the converter having an eccentric part connected to the rotary shaft, and a drive bush surrounding the eccentric part; and 
a lubricating oil separation part which is provided downstream of the scroll compression part and separates lubricating oil contained in the compressed fluid compressed by the scroll compression part and discharged to the outside of the scroll compression part, 
wherein the scroll compression part includes a fixed scroll which has a first end plate on which a first wall body is provided to be erected in a spiral shape, and is fixed to and internally provided in the casing, and 
an orbiting scroll which has a second end plate on which a second wall body is provided to be erected in a spiral shape, and is revolvably supported in the casing to face the fixed scroll in a state where the second wall body thereof is engaged with the first wall body of the fixed scroll, 
the fixed scroll has a plurality of first passages 
the orbiting scroll has a second passage for discharging the lubricating oil introduced into the interior of the scroll compression part to the outside of the scroll compression part, 
the scroll compressor includes a first area described by an envelope of a first trajectory of the compression chamber, which is formed by an outer arc of the first wall body of the fixed scroll, and a second area described by an envelope of a second trajectory of the compression chamber, which is formed by an inner arc of the first wall body of the fixed scroll, and 
each of the plurality of first passages not be opened 

2. 	(Currently Amended) The scroll compressor according to claim 1, wherein when the compression chamber formed to be interposed between the first and second wall bodies in a plan view of the first and second end plates moves toward a shaft center while orbiting around the shaft center along the first and second 
both the plurality of first passages 

3. 	(Currently Amended) The scroll compressor according to claim 2, wherein when a movement of the fluid moving in the spiral area toward the shaft center while orbiting around the shaft center during the operation of the scroll compression part is a flow from an upstream side to a downstream side, 
an opening of at least one first passage of the plurality of first passages 

4. 	(Currently Amended) The scroll compressor according to claim 2, wherein one or both of the openings of the plurality of first passages 

5. 	(Currently Amended) The scroll compressor according to claim 2, wherein in a case where a boundary line on an inner peripheral side of the first trajectory is drawn by the outer arc of the first wall body of the fixed scroll in the compression chamber, an opening on the compression chamber side of one of the plurality of first passages 
in a case where a boundary line on an outer peripheral side of the second trajectory is drawn by the inner arc of the first wall body of the fixed scroll in the compression chamber, an opening on the compression chamber side of another one of the plurality of first passages 

7. 	(Currently Amended) The scroll compressor according to claim 2, wherein openings of at least one first passage of the plurality of first passages the at least one first passage of the plurality of first passages .

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed combination in independent claim 1 including “the fixed scroll has a plurality of first passages for supplying the lubricating oil in an interior of the lubricating oil separation part to an interior of the scroll compression part, the scroll compressor includes a first area described by an envelope of a first trajectory of the compression chamber, which is formed by an outer arc of the first wall body of the fixed scroll, and a second area described by an envelope of a second trajectory of the compression chamber, which is formed by an inner arc of the first wall body of the fixed scroll, and each of the plurality of first passages is formed so as to not be opened in an area in which the first and second areas are overlapped with each other” is not disclosed or rendered obvious over the art of record. 
The closest prior art of record is Miura JP 11-30189 as applied in the previous Office actions, which discloses a plurality of first passages 51, 52 for supplying the lubricating oil in an interior of the lubricating oil separation part to an interior of the scroll compression part, of which only passage 52 is formed so as to not be opened in an area in which the first and second areas are overlapped with each other, with passage 51 being clearly shown in Fig. 1 to be opened in the overlap area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        05/10/2022

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Wednesday, May 11, 2022